                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION

 JILL NEWMAN,

                 Plaintiff,

                        v.                              CAUSE NO.: 1:18-CV-230-HAB

 LLOYD & MCDANIEL, PLC and
 MIDLAND FUNDING, LLC,

                 Defendants.

                                    OPINION AND ORDER

       This matter is before the Court on Motions filed by Defendants Lloyd & McDaniel, PLC

(L&M) [ECF No. 43] and Midland Funding, LLC (Midland) [ECF No. 46], asking that the Court

award them attorney fees under 28 U.S.C. § 1927, which provides that a lawyer “who so multiplies

the proceedings in any case unreasonably and vexatiously may be required by the court to satisfy

personally the excess costs, expenses, and attorneys’ fees reasonably incurred because of such

conduct.” Defendants assert that this statutory language applies to the conduct of Plaintiff’s

counsel in this case.

                                        BACKGROUND

       Plaintiff, Jill Newman, brought this action pursuant to the Fair Debt Collection Practices

Act (FDCPA), alleging that Midland and L&M used false, deceptive, or misleading

representations, as well as unfair and unconscionable means to collect debts on two consumer

credit card accounts. In her original Complaint, filed on July 26, 2018, Plaintiff alleged that L&M

did not contact Plaintiff before taking action to collect on her debts, but initiated garnishment of

Plaintiff’s bank account. (Compl. ¶¶ 42, 43.) Then, when she contacted Defendant L&M to restart

the automatic payment plan that had been in effect when a different debt collector had her account,
L&M refused to restart the payments until after the garnishment process. Plaintiff claimed that the

refusal to honor the payment agreement with the previous debt collector was unfair and

unconscionable.

        After litigation was initiated, the parties, through counsel, informally exchanged

information. Counsel for Defendants provided counsel for Plaintiff with the letters that

demonstrated L&M had contacted Plaintiff prior to enforcing the judgments. The correspondence

reveals counsel’s disagreement whether L&M should have required Plaintiff to provide

authorization to continue the automatic payment plan when the original debt collector ceased

operations and L&M took over. Defendants considered Plaintiff’s claims to be baseless and

inquired whether she would be voluntarily dismissing the suit. In response, Plaintiff’s counsel

indicated that, despite the letters, he still saw liability. This belief appears to be largely related to

the actions of Defendants after Plaintiff realized that a garnishment was in place and Plaintiff

attempted to reinstate automatic payments. Regarding the letters, counsel acknowledged that it

appeared they were sent, but expressed doubt that they adequately advised Plaintiff that the

automatic payments would stop. However, he advised that there was room for negotiation if

Defendant made a counter.

        Counsel for Midland responded (10/12/18) with a lengthy account of its position and belief

that Plaintiff’s claim was baseless. Counsel warned that continued prosecution of the case was in

28 U.S.C. § 1927 territory. Counsel for L&M advised that it would not be making a counter offer

but would proceed with defending the litigation. In a subsequent email, counsel for Midland

indicated that Midland had authorized counsel to offer waiver of the two accounts at issue.

Plaintiff’s counsel countered on October 24, 2018, with a global demand of $5,000 plus waiver of

the two accounts. That appears to be the end of the negotiations.



                                                       2
       Plaintiff then filed an Amended Complaint that, in her words, did not add claims, but

“remove[d] two claims and add[ed] additional facts to clarify the remaining claims.” (Mot. for

Leave to File ¶ 10, ECF No. 24.) In the First Amended Complaint, Plaintiff alleged that L&M sent

letters to Plaintiff regarding her debts, which she attached as exhibits. She alleged that the letters

did not explain that Plaintiff needed to write checks and mail them to Defendant or reauthorize

automatic payments with L&M. Further, because Plaintiff believed the payments would continue

to be taken via electronic checks, she had no reason to believe it was necessary to contact L&M.

She continued to allege that Defendants’ actions in pursuing garnishment after she contacted them

to authorize automatic payments was unfair and unconscionable.

       The Defendants moved for dismissal of the Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), arguing that Plaintiff’s interpretation of the pertinent collection letters was

illogical, incorrect, and directly contradicted by the plain language of the letters, and that the

Complaint and attached exhibits demonstrated that the objective unsophisticated consumer would

not be confused in the manner alleged by Plaintiff. The Court, in deciding the Motion, framed the

Plaintiff’s allegations as attacking the letters on grounds that, because they did not advise her that

she needed to send in a written check or reauthorize automatic payments with L&M, were

incomplete and therefore misleading. Then, when the Plaintiff realized that L&M was garnishing

her checking account and asked L&M to stop garnishment and reinstitute automatic payment

instead, it acted unfairly by denying her request.

       The Court granted Defendants’ motion to dismiss. The Court determined that, although the

allegations in the Complaint supported the Plaintiff’s subjective state of mind, including her

understanding that payments would continue with no further action required by her, they did not

show that this understanding was based on any misleading assurances from the Defendants. Thus,



                                                      3
having communicated that additional action was needed to continue with any arrangements that

Plaintiff previously had with the prior debt collector, it was not unfair or unconscionable for the

Defendants, when Plaintiff did not respond, to avail themselves of lawful procedures and garnish

the Plaintiff’s bank account to recover the debt that Plaintiff owed.

                                           ANALYSIS

       Cases in which the Seventh Circuit has upheld § 1927 sanctions “have involved situations

in which counsel have acted recklessly, counsel raised baseless claims despite notice of the

frivolous nature of those claims, or counsel otherwise showed indifference to statutes, rules, or

court orders.” Kotsilieris v. Chalmers, 966 F.2d 1181, 1184–85 (7th Cir. 1992); see also

Vandeventer v. Wabash Nat’l Corp., 893 F. Supp. 827, 842 (N.D. Ind. 1995). This is conduct that

is beyond unreasonable. Kotsilieris, 966 F.2d at 1184. Thus, sanctions under this statute are only

warranted when an attorney “[engages] in a serious and studied disregard for the orderly process

of justice.” Walter v. Fiorenzo, 840 F.2d 427, 433 (7th Cir. 1988). “A lawyer’s subjective bad faith

is a sufficient, but not necessary, condition for § 1927 sanctions; objective bad faith is enough.”

Hunt v. Moore Bros., Inc., 861 F.3d 655, 659 (7th Cir. 2017).

       For example, in Riddle & Associates, P.C. v. Kelly, 414 F.3d 832 (7th Cir. 2005), a case

cited by Defendants, fees were appropriately awarded against an attorney responsible for causing

the suit to be filed and for “allowing the litigation to continue when it knew that [plaintiff] could

not win. When [counsel] demanded $3000 to release a blatantly frivolous claim, the firm pursued

a path that it should have known was improper; therefore, its conduct was ‘objectively

unreasonable and vexatious.’” Riddle, 414 F.3d at 836 (quoting Kapco Mfg. Co. v. Enters., Inc.,

886 F.2d 1485, 1491 (7th Cir. 1989) (quotation omitted)).




                                                     4
       Defendants argue that sanctions are warranted because after receiving documents proving

that a key factual allegation of Plaintiff’s claims was false, counsel demanded $5,000 plus waiver

of the debts to dismiss the claims and resorted to repeatedly changing his arguments instead of

dismissing the claims. The Court does not find that counsel’s conduct was objectively

unreasonable and vexatious. Although Plaintiff’s counsel learned that one of the factual allegations

in the original Complaint was false, that was not necessarily the end of any potentially colorable

claims. Litigation often evolves as facts are discovered. Here, the correspondence shows that

Plaintiff’s counsel did not subjectively believe that the new facts defeated his client’s claim.

Neither do they, or the filings on the docket, reveal objective bad faith. The absence of the letter

was not the only aspect of Plaintiff’s experience with Defendants that counsel believed was a

violation of the FDCPA. Counsel consistently maintained that the letters, once he was made aware

of them, were misleading in what they required of Plaintiff, and that it was unfair and

unconscionable to pursue garnishment when Plaintiff failed to understand her duty to contact

Defendant. That the claims could be considered novel did not make them frivolous or render

counsel’s actions reckless.

       Drawing the line between protecting consumers who were not sophisticated, while at the

same time ensuring that debt collectors are not liable for unrealistic or peculiar interpretations of

collection letters is a difficult one, even for careful attorneys. By contrast, in Riddle, the letter in

question was “’virtually identical’ to the ‘safe haven’ letter that [the Seventh Circuit] suggested in

Bartlett v. Heibl, 128 F.3d 497, 501–02 (7th Cir. 1997).” Riddle, 414 F.3d at 834. Thus, [t]here

was no conceivable basis for a § 1692g claim,” id. at 835, and yet counsel contested summary

judgment and filed meritless counterclaims when the debt collector sought a declaratory judgment




                                                       5
that its letter was protected by the Bartlett safe haven. The circumstances in Riddle do not mirror

this case.

        Finding the hallmarks for an award of attorney fees under § 1927 absent from this case, the

Court declines to impose the sanction and require counsel to bear Defendants’ litigation fees.

                                            CONCLUSION

        For the reasons stated above, the Court DENIES Defendant Lloyd &McDaniel PLC’s

Motion for Attorney’s Fees [ECF No. 43], and DENIES Defendant Midland Funding, LLC’s

Motion for Attorney Fees Under 28 U.S.C. § 1927 [ECF No. 46].

        SO ORDERED on August 20, 2019.

                                              s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                    6
